MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 152 
Docket:	   BCD-15-112	
Argued:	   December	8,	2015	
Decided:	  October	13,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
               ANGELL	FAMILY	2012	PROUTS	NECK	TRUST	et	al.	
                                    	
                                   v.	
                                    	
                      TOWN	OF	SCARBOROUGH	et	al.	
                                    	
                                 ******	
                                    	
                        KENYON	C.	BOLTON	III	et	al.	
	
                                     v.	
                                      	
                          TOWN	OF	SCARBOROUGH	et	al.	
	
	
HJELM,	J.	

      [¶1]	 	 In	 our	 recent	 decision	 in	 Petrin	 v.	 Town	 of	 Scarborough,	

2016 ME 136,	---	A.3d	---,	we	considered	challenges	to	increases	in	municipal	

property	 taxes	 for	 parcels	 located	 in	 several	 neighborhoods	 in	 the	 Town	 of	

Scarborough.	 	 We	 determined	 that	 although	 the	 Scarborough	 Board	 of	

Assessment	 Review	 did	 not	 err	 by	 concluding	 that	 a	 partial	 revaluation	

conducted	 by	 the	 Town	 was	 proper,	 the	 Town’s	 practice	 of	 undervaluing	
2	

separate	 but	 abutting	 lots	 held	 in	 common	 ownership	 resulted	 in	

discriminatory	tax	treatment.		See	id.	¶	45.	

          [¶2]	 	 In	 this	 separate	 action,	 which	 is	 based	 on	 a	 separate	 record,	 we	

address	similar	challenges	brought	by	Kenyon	C.	Bolton	III	and	other	owners	

of	residential	waterfront	properties1	located	in	Prouts	Neck,	which	is	an	area	

of	Scarborough	that	was	not	at	issue	in	Petrin.		The	plaintiffs	(collectively,	the	

Taxpayers)	 appeal	 from	 a	 judgment	 entered	 in	 the	 Business	 and	 Consumer	

Docket	(Horton,	J.)	concluding	that	they	do	not	have	standing	to	pursue	one	of	

their	 challenges	 but	 otherwise	 affirming	 the	 Board’s	 denial	 of	 their	 tax	

abatement	petitions.		For	reasons	similar	to	those	in	Petrin,	we	determine	that	

the	 Taxpayers	 in	 this	 case	 have	 standing	 to	 pursue	 all	 of	 their	 challenges.		

Additionally,	 although	 we	 affirm	 the	 Board’s	 conclusion	 that	 the	 partial	

revaluation	 was	 proper,	 we	 conclude	 that	 the	 Board	 erred	 by	 denying	 the	

Taxpayers’	 requests	 for	 abatement	 based	 on	 the	 Town’s	 practice	 of	

undervaluing	 abutting	 lots,	 which	 resulted	 in	 discriminatory	 assessments.		




     1	 	 The	 appellants	 are	 Kenyon	 C.	 Bolton	 III;	 Bolton	 Juniper	 Ledge	 Trust;	 Matford	 Holding,	 Inc.;	

Eileen	D.	Gillespie	Trust;	Edward	P.	Maynard	Trust;	Martha	F.	Hallward;	Nan	T.	McEvoy	1997	GRAT;	
Boyle	 Trust	 and	 Investment	 Company;	 Frank	 A.	 and	 Sarah	 Olson;	 CPC	 Maine,	 LLC;	 Angell	 Family	
2012	 Prouts	 Neck	 Trust;	 JG	 Bartol	 Trust	 FBO	 Anne	 Butterfield;	 JB	 Bartol	 FBO	 T.C.	 Bartol;	 CBS	
Family	 Trust	 FBO	 Anne	 Butterfield;	 CBS	 Family	 Trust	 FBO	 T.C.	 Bartol;	 Mandalay	 Realty	 LLC;	
30	Saccarappa	 LLC;	 Lee	 T.	 Sprague;	 J.	 Hunter	 Walton	 Jr.	 1979	 Family	 Trust;	 and	 26	 Jocelyn	 Road	
Nominee	Trust.		
                                                                                       3	

We	therefore	vacate	the	judgment	and	remand	to	the	Business	and	Consumer	

Docket	with	instructions	to	remand	to	the	Board	for	further	proceedings.		

                                  I.		BACKGROUND	

      [¶3]		After	holding	a	hearing,	the	Board	made	the	following	findings	of	

fact,	 which	 are	 based	 on	 competent	 evidence	 in	 the	 record.	 	 See	 Terfloth	 v.	

Town	of	Scarborough,	2014 ME 57,	¶	10,	90 A.3d 1131.	

      [¶4]		Scarborough	last	conducted	a	valuation	of	all	properties	located	in	

the	 Town	 for	 purposes	 of	 municipal	 tax	 assessments	 in	 2005.	 	 The	 Town	

Assessor,	 however,	 continually	 monitors	 hundreds	 of	 sales	 of	 Scarborough	

property	 and	 conducts	 studies	 to	 ensure	 that	 assessment-to-sales	 ratios—

both	in	individual	neighborhoods	and	town-wide—are	as	close	as	possible	to	

100%.	 	 In	 2012,	 based	 on	 an	 ongoing	 analysis	 of	 sales	 data,	 then-Town	

Assessor	 Paul	 Lesperance	 reassessed	 parcels	 of	 land	 in	 certain	 Scarborough	

neighborhoods.		The	partial	revaluation	resulted	in	increased	assessments	for	

waterfront	 properties	 in	 three	 areas,	 including	 Prouts	 Neck,	 and	 for	 interior	

properties	in	a	fourth	neighborhood.		Each	of	those	neighborhoods	constitutes	

a	distinct	market	that	cannot	be	compared	to	other	areas	in	the	Town.			

      [¶5]		For	Prouts	Neck,	the	data,	which	consisted	of	eight	property	sales,	

showed	 that	 waterfront	 properties	 were	 selling	 for	 significantly	 more	 than	
4	

their	 assessed	 values.	 	 As	 a	 result	 of	 the	 revaluation,	 assessments	 of	 those	

properties	increased	by	10-15%.		Prouts	Neck	is	a	unique	neighborhood	with	

amenities,	including	a	golf	course,	beach	club,	and	yacht	club,	that	enhance	the	

value	of	properties	located	there.		Lesperance	did	not	increase	assessments	of	

waterfront	properties	in	a	separate	neighborhood,	Piper	Shores,	which	is	not	

comparable	to	Prouts	Neck	because	it	is	a	significant	distance	from	the	Prouts	

Neck	amenities	and	because	the	parcels	there	are	generally	larger.			

          [¶6]	 	 In	 early	 2013,	 the	 Taxpayers,	 who	 separately	 own	 seventeen	

parcels	of	land	in	Prouts	Neck,	each	applied	for	a	tax	abatement	pursuant	to	

36	M.R.S.	 §	841(1)	 (2015).2	 	 In	 their	 applications,	 the	 Taxpayers	 alleged	 that	

the	partial	revaluation	unjustly	discriminated	against	them	because	it	resulted	

in	 increased	 assessments	 for	 their	 properties	 but	 not	 for	 other	 similarly	

situated	 properties.3	 	 Lesperance	 denied	 the	 applications,	 and	 the	 Taxpayers	

appealed	 to	 the	 Board.	 	 See	 36	 M.R.S.	 §	 843(1)	 (2015).	 	 By	 agreement	 of	 the	

parties,	the	Board	consolidated	the	appeals	and	held	a	two-day	public	hearing	

in	 December	 2013	 and	 January	 2014.	 	 The	 evidence	 at	 the	 hearing	 focused	

both	on	the	partial	revaluation	and	an	“excess	land”	policy,	which	affects	the	
     2	 	 Owners	 of	 a	 total	 of	 twenty	 parcels	 filed	 abatement	 applications	 and	 appealed	 to	 the	 Board	

after	 Lesperance	 denied	 them.	 	 Of	 those	 taxpayers,	 the	 owners	 of	 seventeen	 parcels	 pursue	 their	
challenges	here.	
   	
   3	 	 The	 Taxpayers	 also	 alleged	 that	 their	 properties	 were	 substantially	 overvalued.	 	 On	 this	

appeal,	the	Taxpayers	pursue	only	their	challenge	based	on	unjust	discrimination.		See	infra	n.4.	
                                                                                      5	

Town’s	 valuation	 of	 lots	 larger	 than	 one	 acre	 and	 abutting	 lots	 in	 common	

ownership.	

      [¶7]		In	a	written	decision	issued	in	March	2014,	the	Board	denied	the	

Taxpayers’	consolidated	appeals.		The	Board	endorsed	the	Town’s	practice	of	

assessing	 a	 lot	 in	 common	 ownership	 with	 a	 second	 abutting	 lot	 “at	 a	

significantly	lower	rate,”	finding	that	the	impact	of	the	“policy	was	minor	and	

did	 not	 make	 the	 assessments	 discriminatory.”	 	 With	 respect	 to	 the	 partial	

revaluation,	the	Board	found	that	Lesperance’s	reliance	on	the	eight	property	

sales	 in	 Prouts	 Neck	 was	 reasonable	 and	 that	 the	 data	 confirmed	 that	 the	

assessment-to-sales	 ratio	 there	 was	 “significantly	 less”	 than	 100%,	 justifying	

the	 increased	 assessments.	 	 The	 Board	 further	 concluded	 that,	 in	 contrast	 to	

Prouts	 Neck,	 there	 was	 an	 insufficient	 number	 of	 sales	 in	 Piper	 Shores	 to	

justify	 an	 increase	 in	 assessments	 there	 and	 that	 in	 any	 event,	 the	 two	

neighborhoods	are	not	comparable.		The	Board	also	noted	that	Maine	Revenue	

Services	 (MRS)	 had	 reviewed	 the	 market	 data	 for	 the	 waterfront	 areas	

affected	 by	 the	 revaluation	 and	 had	 “concluded	 that	 the	 Town’s	 assessment	

methodology	was	sound	and	acceptable.”			

      [¶8]	 	 Overall,	 the	 Board	 concluded	 that	 Lesperance’s	 “appraisal	

techniques	 were	 thorough	 and	 well-grounded	 in	 expert	 assessing	
6	

methodology”	and	that	the	Taxpayers	had	not	met	their	burden	of	establishing	

that	the	assessments	were	“manifestly	wrong”	or	discriminatory.			

	      [¶9]	 	 In	 two	 groups,	 the	 Taxpayers	 filed	 complaints	 in	 the	 Superior	

Court	 (Cumberland	 County)	 pursuant	 to	 M.R.	 Civ.	 P.	 80B(a)	 and	 36	 M.R.S.	

§	843,	 appealing	 the	 Board’s	 decision	 denying	 their	 requests	 for	 tax	

abatements.	 	 The	 two	 actions	 were	 consolidated	 and	 transferred	 to	 the	

Business	 and	 Consumer	 Docket.	 	 In	 February	 2015,	 the	 court	 entered	 a	

judgment	 affirming	 the	 Board’s	 decision.	 	 The	 court	 concluded	 that	 the	

Taxpayers	 did	 not	 have	 standing	 to	 challenge	 the	 Town’s	 excess	 land	

programs	and	affirmed	the	Board’s	decision	on	the	remaining	challenges.		The	

Taxpayers	appealed	to	us.		See	14	M.R.S.	§	1851	(2015).	

                                     II.		DISCUSSION	

       [¶10]	 	 The	 Taxpayers	 argue	 that	 they	 have	 standing	 to	 challenge	 the	

Town’s	“excess	land”	assessment	practices	and	that	the	evidence	in	the	record	

compelled	the	Board	to	find	that	those	practices	have	a	discriminatory	impact	

that	 is	 adverse	 to	 their	 interests.	 	 They	 then	 argue	 that	 they	 are	 entitled	 to	

abatements	 because	 the	 assessments	 resulting	 from	 the	 2012	 partial	

revaluation	 were	 based	 on	 flawed	 data	 and	 arbitrarily	 focused	 on	 certain	

waterfront	properties.			
                                                                                                       7	

        [¶11]	 	 When	 considering	 an	 appeal	 from	 a	 decision	 of	 the	 Superior	

Court		

      in	 an	 action	 seeking	 review	 of	 a	 tax	 assessment,	 we	 review	 the	
      Board’s	decision	directly	for	abuse	of	discretion,	errors	of	law,	and	
      sufficient	 evidence.	 	 That	 the	 record	 contains	 evidence	
      inconsistent	with	the	result,	or	that	inconsistent	conclusions	could	
      be	drawn	from	the	evidence,	does	not	render	the	Board’s	findings	
      invalid	if	a	reasonable	mind	might	accept	the	relevant	evidence	as	
      adequate	to	support	the	Board’s	conclusion.	
      	
Terfloth,	 2014 ME 57,	 ¶	 10,	 90 A.3d 1131  (alterations	 omitted)	 (citation	

omitted)	(quotation	marks	omitted).			

        [¶12]	 	 The	 legal	 standards	 we	 identified	 in	 Petrin	 as	 applying	 to	

municipal	property	tax	assessments	also	govern	our	analysis	here,	and	we	do	

not	 reiterate	 them	 in	 full.	 	 We	 do	 note,	 however,	 that	 “[a]	 town’s	 tax	

assessment	 is	 presumed	 to	 be	 valid.”	 	 Ram’s	 Head	 Partners,	 LLC	 v.	 Town	 of	

Cape	 Elizabeth,	 2003 ME 131,	 ¶	 9,	 834 A.2d 916.	 	 A	 taxpayer	 bears	 the	

affirmative	burden	of	rebutting	that	presumption	by	proving	that	the	assessed	

value	of	his	or	her	property	is	“manifestly	wrong”	because	it	was	affected	by	

“unjust	 discrimination.”4	 	 Id.	 (quotation	 marks	 omitted);	 see	 also	 Allegheny	

Pittsburgh	Coal	Co.	v.	Cty.	Comm’n,	488 U.S. 336,	343	(1989)	(stating	that	the	


   4		A	taxpayer	may	also	seek	to	prove	that	an	assessment	is	“manifestly	wrong”	by	demonstrating	

that	 the	 property	 was	 substantially	 overvalued	 or	 that	 the	 assessment	 was	 affected	 by	 fraud,	
dishonesty,	or	illegality.		Terfloth	v.	Town	of	Scarborough,	2014 ME 57,	¶	12,	90 A.3d 1131.		In	this	
action,	the	Taxpayers	do	not	assert	such	challenges.	
8	

Equal	 Protection	 Clause	 of	 the	 United	 States	 Constitution	 requires	 a	 “rough	

equality	 in	 tax	 treatment	 of	 similarly	 situated	 property	 owners”).	 	 This	

requires	 the	 taxpayer	 to	 establish	 “that	 the	 assessor’s	 system	 necessarily	

results	in	unequal	apportionment.”		Ram’s	Head,	2003 ME 131,	¶	10,	834 A.2d
916 (quotation	marks	omitted).	

      [¶13]	 	 Because	 the	 Board	 concluded	 that	 the	 Taxpayers	 failed	 to	 meet	

their	 burden	 of	 proving	 unjust	 discrimination,	 we	 will	 vacate	 the	 Board’s	

decision	“only	if	the	record	compels	a	contrary	conclusion	to	the	exclusion	of	

any	 other	 inference.”	 	 Terfloth,	 2014 ME 57,	 ¶	 13,	 90 A.3d 1131  (quotation	

marks	omitted).	

      [¶14]	 	 We	 address	 the	 Taxpayers’	 challenge	 to	 the	 Town’s	 excess	 land	

programs	 before	 considering	 their	 remaining	 contention	 that	 the	 partial	

revaluation	was	improper.	

A.	   The	Town’s	Large	Lot	and	Abutting	Property	Programs	

      [¶15]		As	we	explained	in	Petrin	and	as	shown	in	the	present	record,	the	

Town	 engages	 in	 two	 distinct	 practices	 that	 the	 Board	 and	 the	 Taxpayers	

describe	as	the	“excess	land”	program.		The	first	practice	concerns	the	Town’s	

method	 for	 valuing	 single	 residential	 lots	 that	 are	 larger	 than	 one	 acre	

(the	“large	 lot”	 program),	 and	 the	 second	 involves	 the	 Town’s	 practice	 of	
                                                                                        9	

permitting	 owners	 of	 multiple	 contiguous	 lots	 to	 combine	 those	 lots	 for	

assessment	purposes	(the	“abutting	property”	program).	

      [¶16]		As	Lesperance	testified,	under	the	large	lot	program,	the	first	acre	

of	a	larger	single	parcel	is	valued	at	one	rate,	and	the	remainder	is	assessed	at	

a	lower	rate,	because	the	portion	of	the	parcel	in	excess	of	the	one-acre	“home	

site”	 contributes	 proportionally	 less—and	 sometimes	 even	 nothing—to	 the	

lot’s	overall	value.		The	abutting	property	program,	on	the	other	hand,	allows	

a	taxpayer	who	owns	multiple	abutting	lots	to	elect	to	have	the	separate	lots	

assessed	 as	 a	 single	 unit.	 	 Based	 on	 the	 same	 principle	 that	 results	 in	 a	

reduced	 valuation	 of	 a	 single	 lot,	 the	 abutting	 property	 program	 results	 in	 a	

lower	 overall	 valuation	 of	 the	 two	 lots	 than	 if	 they	 were	 assessed	

independently	of	each	other.	

      [¶17]		Focusing	on	the	abutting	property	program,	the	court	concluded	

that	 because	 that	 valuation	 practice	 is	 applied	 throughout	 the	 Town,	 the	

Taxpayers	 have	 not	 demonstrated	 the	 “particularized	 injury”	 necessary	 to	

support	standing	to	seek	remedial	relief.		As	we	explained	in	Petrin,	however,	

taxpayers	 whose	 properties	 do	 not	 qualify	 for	 the	 large	 lot	 or	 abutting	

property	 programs	 do	 have	 standing	 to	 challenge	 those	 programs	 because	

they	 do	 not	 benefit	 from	 the	 favorable	 tax	 treatment	 that	 the	 Town	 gives	 to	
10	

owners	of	qualifying	lots.		2016 ME 136,	¶	21	&	n.6,	---	A.3d	---.		None	of	the	

Taxpayers	 owns	 property	 that	 qualifies	 for	 the	 abutting	 property	 program,	

and	 they	 have	 standing	 to	 challenge	 that	 practice.	 	 Further,	 because	 at	 least	

some	of	the	Taxpayers’	properties	at	issue	here	are	smaller	than	one	acre,	we	

reach	the	merits	of	the	Taxpayers’	challenge	to	the	large	lot	program.		

      1.	    Abutting	Property	Program	

	     [¶18]	 	 The	 Taxpayers	 first	 challenge	 the	 abutting	 property	 program,	

which	results	in	a	cumulative	lower	assessment	of	abutting,	commonly-owned	

parcels	than	if	the	parcels	were	assessed	separately.		As	Lesperance	testified	

before	the	Board,	when	this	methodology	is	used,	the	taxpayer	gets	a	“major	

benefit”	and	a	“break.”	

	     [¶19]		Pursuant	to	Maine	law,	an	individual	parcel	of	real	estate	must	be	

assessed	 separately	 according	 to	 just	 value.	 	 See	 Me.	 Const.	 art.	 IX,	 §	 8	

(“All	taxes	 upon	 real	 and	 personal	 estate,	 assessed	 by	 authority	 of	 this	 State,	

shall	be	apportioned	and	assessed	equally	according	to	the	just	value	thereof.”	

(emphasis	added));	36	M.R.S.	§	708	(2015)	(stating	that	for	each	tax	year,	the	

assessor	 “shall	 estimate	 and	 record	 separately	 the	 land	 value,	 exclusive	 of	

buildings,	 of	 each	 parcel	 of	 real	 estate”	 (emphasis	 added)).	 	 For	 the	 same	

reasons	 we	 explained	 in	 Petrin,	 the	 Town’s	 abutting	 property	 program	
                                                                                               11	

violates	 the	 requirement,	 established	 in	 Maine	 law,	 that	 each	 parcel	 be	

assessed	 separately	 according	 to	 its	 just	 value.	 	 2016 ME 136,	

¶¶	27-28,	---	A.3d	---.5		

       [¶20]		Further,	on	this	record,	the	Board	was	compelled	to	conclude	that	

the	 abutting	 property	 program	 resulted	 in	 an	 unequal	 apportionment	 of	 the	

tax	burden.		See	Ram’s	Head,	2003 ME 131,	¶	10,	834 A.2d 916.		The	Taxpayers	

have	made	this	showing	through	Lesperance’s	testimony	that	other	taxpayers	

receive	 a	 “major	 benefit”	 and	 a	 “break”	 as	 a	 result	 of	 the	 abutting	 property	

program.	 	 “This	 necessarily	 means	 that	 those	 who	 do	 not	 own	 abutting	 lots	

are	subjected	to	taxes	that	are	not	imposed	on	owners	of	lots	that	happen	to	

be	 abutting	 .	 .	 .	 [and]	 contravenes	 the	 Taxpayers’	 rights	 of	 equal	 protection.”		

Petrin,	2016 ME 136,	¶	31,	---	A.3d	---.		Additionally,	the	Taxpayers	presented	

evidence	of	specific	examples	where	an	owner	of	a	qualifying	parcel	pays	less	

property	taxes	than	does	an	owner	of	a	comparable,	non-qualifying	parcel.	

       [¶21]	 	 Because	 the	 abutting	 property	 program	 “subject[s]	 [the	

Taxpayers]	to	taxes	not	imposed	on	others	of	the	same	class,”	Hillsborough	v.	

Cromwell,	 326 U.S. 620,	 623	 (1946),	 it	 necessarily	 results	 in	 an	 unequal	



  5		Pursuant	to	36	M.R.S.	§	701-A	(2015),	a	municipality	is	authorized	to	combine	contiguous	lots	

for	purposes	of	tax	assessments	but	only	under	specified	circumstances,	including	a	minimum	lot	
size	of	five	acres.		This	statute	is	inapplicable	here.	
12	

apportionment	 of	 the	 tax	 burden,	 and	 the	 Taxpayers	 are	 entitled	 to	 an	

abatement	for	the	2012	tax	year,	see	Petrin,	2016 ME 136,	¶	32,	---	A.3d	---.	

        2.	      Large	Lot	Program	

        [¶22]	 	 The	 Taxpayers	 also	 contend	 that	 the	 evidence	 in	 the	 record	

compelled	the	Board	to	find	that	the	large	lot	program—which	applies	to	the	

valuation	 of	 a	 single	 parcel	 that	 is	 larger	 than	 one	 acre—is	 unjustly	

discriminatory.	

        [¶23]		As	we	explained	in	Petrin,	“[s]o	long	as	an	assessment	represents	

a	 fair	 and	 just	 determination	 of	 value	 for	 the	 parcel	 as	 a	 whole,	 no	

constitutional	harm	has	occurred.”		Id.	¶	36	(quotation	marks	omitted).		The	

Board	was	entitled	to	find,	based	on	Lesperance’s	testimony,	that	the	large	lot	

program	results	in	assessments	that	reflect	just	value	and	that	the	Taxpayers	

therefore	 did	 not	 meet	 their	 burden	 of	 proving	 that	 the	 program	 is	 unjustly	

discriminatory.6	

B.	     The	2012	Partial	Revaluation	

        [¶24]	 	 The	 Taxpayers	 next	 challenge	 the	 2012	 partial	 revaluation,	

asserting	 that	 the	 evidence	 compelled	 the	 Board	 to	 find	 that	 it	 resulted	 in	


   6		As	in	Petrin,	the	Board’s	decision	in	this	case	explicitly	addressed	only	the	abutting	property	

program.	 	 The	 Board’s	 general	 finding	 that	 Lesperance	 “did	 not	 use	 systematic	 or	 intentional	
methods	 to	 create	 a	 disparity	 in	 valuations,”	 however,	 constitutes	 at	 least	 an	 implied	 finding	 that	
the	large	lot	valuation	methodology	was	proper.	
                                                                                                               13	

inequitable	 assessments	 of	 certain	 waterfront	 properties	 in	 Prouts	 Neck	

because	Lesperance	(1)	failed	to	present	a	legitimate	justification	for	targeting	

that	 area,	 and	 (2)	 improperly	 determined	 that	 assessments	 of	 waterfront	

properties	in	Piper	Shores	should	not	be	increased.7			

        [¶25]		As	we	reiterated	in	Petrin,	“although	townwide	revaluations	are	

perhaps	 the	 best	 method	 of	 maintaining	 equal	 apportionment	 of	 the	 tax	

burden,	assessors	are	not	precluded	from	adjusting	assessments	for	selected	

properties	 between	 townwide	 revaluations	 if	 such	 adjustments	 will	 achieve	

greater	 equality.”	 	 Id.	 ¶	 38	 (alterations	 omitted)	 (quotation	 marks	 omitted).		

Revaluations	 “need	 not	 attain	 absolute	 equality	.	 .	 .	 ;	 rather,	 only	 rough	

equality	 is	 required.”	 	 Id.	 (quotation	 marks	 omitted);	 see	 also	 Allegheny,
488 U.S.	 at	 343  (“[T]he	 constitutional	 requirement	 is	 the	 seasonable	

attainment	of	a	rough	equality	in	tax	treatment	of	similarly	situated	property	

owners.”).	




   7	 	 The	 Taxpayers	 also	 complain,	 in	 a	 footnote,	 that	 the	 Board	 was	 compelled	 to	 find	 that	
Lesperance	arbitrarily	failed	to	increase	assessments	for	four	waterfront	properties	in	Prouts	Neck,	
and	 therefore	 discriminated	 against	 the	 Taxpayers.	 	 This	 argument	 is	 not	 persuasive	 because	 the	
Board	 was	 entitled	 to	 find,	 based	 on	 Lesperance’s	 testimony,	 that	 the	 assessments	 for	 these	
properties	did	not	establish	unjust	discrimination.		See	Kittery	Elec.	Light	Co.	v.	Assessors	of	the	Town	
of	 Kittery,	 219 A.2d 728,	 740	 (Me.	 1966)	 (stating	 that	 “[s]poradic	 differences	 in	 valuations	 do	 not	
spell	invidious	discrimination,	intentional	or	constructive”).	
14	

      1.	    Justification	for	Increased	Assessments	

	     [¶26]	 	 The	 Taxpayers	 argue	 that	 Lesperance	 increased	 assessments	 of	

certain	 waterfront	 properties	 in	 Prouts	 Neck	 based	 solely	 on	 his	

determination	 that	 the	 economic	 downturn	 of	 2008	 did	 not	 affect	 that	 area,	

which,	 they	 argue,	 is	 not	 supported	 by	 the	 evidence.	 	 Contrary	 to	 their	

contention,	however,	Lesperance’s	decision	to	revalue	Prouts	Neck	properties	

was	 legitimately	 grounded	 in	 his	 ongoing	 analysis	 of	 sales	 data	 and	 was	 not	

based	solely	on	his	opinion	about	the	effect	of	the	recession.			

	     [¶27]	 	 As	 Lesperance	 testified,	 at	 the	 time	 of	 the	 revaluation,	 the	

assessments	of	residential	properties	in	most	areas	of	the	Town	were	close	to	

100%	 of	 their	 market	 value.	 	 In	 contrast,	 market	 data—consisting	 of	 eight	

property	 sales—revealed	 that	 on	 average,	 since	 2005,	 waterfront	 properties	

in	 Prouts	 Neck	 had	 been	 selling	 for	 significantly	 more	 than	 their	 assessed	

values.	 	 Lesperance	 therefore	 increased	 the	 assessments	 of	 Prouts	 Neck	

waterfront	 properties	 to	 bring	 the	 average	 assessment-to-sales	 ratio	 there	

closer	 to	 100%.	 	 A	 post-valuation	 study	 conducted	 by	 Lesperance	 confirmed	

that	 the	 revaluation	 achieved	 the	 intended	 effect:	 the	 average	 assessment	

ratio	 in	 the	 Prouts	 Neck	 waterfront	 increased	 from	 83%	 before	 the	

revaluation	to	93%	afterwards.		Additionally,	the	Director	of	the	Property	Tax	
                                                                                        15	

Division	 for	 MRS	 testified	 that	 MRS	 had	 reviewed	 the	 market	 data	 for	 the	

waterfront	 areas	 affected	 by	 the	 revaluation	 and	 had	 concluded	 that	 the	

revaluation	improved	the	equity	of	the	Town’s	assessments.	

	      [¶28]	 	 The	 Taxpayers	 argue	 that	 for	 two	 reasons	 the	 eight	 property	

sales	 on	 which	 Lesperance	 relied	 do	 not	 adequately	 support	 his	 decision	 to	

increase	 assessments	 in	 Prouts	 Neck.	 	 First,	 they	 argue	 that	 four	 of	 the	 sales	

do	 not	 provide	 reliable	 evidence	 of	 current	 fair	 market	 value	 because	 they	

occurred	 before	 the	 2008	 recession.	 	 Contrary	 to	 their	 contention,	 however,	

the	evidence	supports	the	Board’s	conclusion	that	waterfront	property	values	

in	 Prouts	 Neck	 “remained	 strong	 between	 the	 years	 2006-2011,”	 and	 that	

therefore	it	was	proper	for	Lesperance	to	rely	on	pre-2008	sales	data.	

	      [¶29]	 	 Second,	 the	 Taxpayers	 argue	 that	 three	 of	 the	 four	 remaining	

sales	 failed	 to	 reflect	 fair	 market	 value	 because	 they	 were	 not	 arm’s	 length	

transactions.	 	 As	 we	 have	 previously	 explained,	 municipalities	 have	 a	

constitutional	obligation	to	assess	real	estate	at	“just	value,”	Me.	Const.	art.	IX,	

§	 8,	 which	 is	 equivalent	 to	 “market	 value,”	 Weekley	 v.	 Town	 of	 Scarborough,	

676 A.2d 932,	 934	 (Me.	 1996).	 	 “Market	 value”	 is	 the	 “price	 a	 willing	 buyer	

would	 pay	 a	 willing	 seller	 at	 a	 fair	 public	 sale.”	 	 Frank	 v.	 Assessors	 of	

Skowhegan,	 329 A.2d 167,	 173	 (Me.	 1974),	 superseded	 by	 statute	 on	 other	
16	

grounds	by	P.L.	1977,	ch.	694,	§	694	(effective	July	1,	1978);	see	also	Shawmut	

Inn	v.	Town	of	Kennebunkport,	428 A.2d 384,	395	(Me.	1981)	(stating	that	in	

determining	 market	 value,	 “[t]he	 weight	 to	 be	 given	 to	 the	 sale	

price	.	.	.	depends	upon	the	petitioner’s	ability	to	show	that	the	sale	price	was	

indicative	of	the	price	a	willing	buyer	would	pay	in	a	free	and	open	market”).			

      [¶30]		Here,	the	Board	accepted	the	testimony	of	one	of	the	Taxpayers’	

experts	 that	 several	 sales	 in	 Prouts	 Neck	 were	 “private,”	 but	 rejected	 the	

expert’s	 conclusion	 that	 the	 sales	 were	 not	 arm’s	 length	 transactions.	 	 The	

Board	reasoned	that	 the	witness	“did	not	present	credible	evidence	that	any	

private	 sales	 were	 entered	 into	 unwillingly	 or	 [were]	 the	 result	 of	 undue	

pressure.”		Although	these	sales	lacked	one	of	the	characteristics	of	an	arm’s	

length	 transaction,	 the	 evidence	 does	 not	 establish	 that	 the	 prices	 were	 not	

“typical	 of	 [those]	 arrived	 at	 in	 the	 open	 market	 where	 willing	 buyers	 and	

sellers	meet	on	equal	terms.”		Arnold	v.	Me.	State	Highway	Comm’n,	283 A.2d
655,	659	(Me.	1971).		The	Board	was	therefore	not	required	to	conclude	that	

the	resulting	sale	prices	were	not	reflective	of	fair	market	value.	

      [¶31]		Because	the	Board	was	entitled	to	find	that	Lesperance’s	reliance	

on	 the	 eight	 waterfront	 property	 sales	 in	 Prouts	 Neck	 was	 reasonable,	 and	

because	those	sales	showed	that	the	assessment-to-sales	ratio	there	was	less	
                                                                                     17	

than	in	other	residential	areas,	the	Board	was	not	compelled	to	conclude	that	

Lesperance	 lacked	 a	 legitimate	 basis	 for	 increasing	 assessments	 of	 the	

Taxpayers’	properties.	

	     2.	    Piper	Shores	Properties	

      [¶32]	 	 The	 Taxpayers	 next	 contend	 that	 the	 evidence	 compels	 the	

conclusion	 that	 Lesperance’s	 decision	 to	 increase	 assessments	 of	 waterfront	

properties	in	Prouts	Neck,	but	not	of	comparable	properties	in	Piper	Shores,	

constitutes	unjust	discrimination.		The	basis	for	this	argument	is	evidence	of	

the	 sale	 of	 one	 Piper	 Shores	 parcel	 for	 a	 price	 that	 was	 approximately	

15%	above	 its	 assessed	 value,	 which	 Lesperance	 excluded	 from	 his	

calculations.	

      [¶33]	 	 Municipalities	 have	 a	 constitutional	 obligation	 to	 achieve	 “a	

rough	 equality	 in	 tax	 treatment	 of	 similarly	 situated	 property	 owners.”		

Allegheny, 488 U.S.	 at	 343  (emphasis	 added).	 	 As	 the	 Board	 found	 based	 on	

competent	 evidence,	 however,	 the	 waterfront	 properties	 in	 Piper	 Shores	 are	

not	 similarly	 situated	 to	 those	 in	 Prouts	 Neck.	 	 The	 Piper	 Shores	 properties	
18	

are	 generally	 larger8	 and	 are	 located	 a	 significant	 distance	 from	 the	 Prouts	

Neck	amenities.9		

        [¶34]	 	 Additionally,	 the	 new	 Town	 Assessor	 testified	 that	 the	 single	

Piper	 Shores	 sale	 was	 “questionable”	 and	 was	 not	 a	 reliable	 indicator	 of	

market	value,	because	it	was	enrolled	in	a	tax	program	that	limited	the	use	of	

the	 parcel	 and	 that	 disqualified	 the	 property	 from	 being	 included	 in	 the	

annual	 sales	 ratio	 studies	 submitted	 to	 MRS.	 	 Both	 assessors	 testified	 that,	

moreover,	a	single	sale	was	an	insufficient	basis	for	revaluing	the	Piper	Shores	

neighborhood,	 and	 Lesperance	 stated	 that	 the	 sale	 was	 transacted	 after	 the	

April	1,	2012,	cutoff	date	that	he	had	adopted	for	the	revaluation.		

        [¶35]		Based	on	this	cumulative	evidence,	the	Board	was	not	compelled	

to	 conclude	 that	 the	 Town	 unjustly	 discriminated	 against	 the	 Taxpayers	 in	

favor	of	landowners	in	Piper	Shores.		See	Terfloth,	2014 ME 57,	¶	13,	90 A.3d
1131.			



   8	 	 The	 Board	 was	 presented	 with	 evidence	 that	 Piper	 Shores	 encompasses	 twenty	 large,	
waterfront	parcels	along	approximately	two	miles	of	coastline,	while	Prouts	Neck	includes	fifty-one	
waterfront	parcels	along	a	coastline	that	is	roughly	the	same	length.	
   	
   9		The	Taxpayers	argue	that	there	is	no	evidence	in	the	record	to	support	the	Board’s	finding	that	

the	 amenities	 in	 Prouts	 Neck—including	 a	 golf	 course,	 beach	 club,	 and	 yacht	 club—“enhance	 the	
values	 of	 the	 properties	 located	 there.”	 	 Contrary	 to	 their	 contention,	 however,	 one	 of	 the	
Taxpayers’	own	experts	wrote	in	an	appraisal	document	that	was	admitted	in	evidence	that	“Prouts	
Neck	is	a	unique	market”	with	a	beach	club,	yacht	club,	and	country	club,	and	that	values	of	certain	
waterfront	properties	there	“still	appear[ed]	to	be	strong”	even	following	the	economic	downturn	
of	2008.	
                                                                                    19	

                                 III.		CONCLUSION	

      [¶36]		The	Board	did	not	err	by	concluding	that	the	Taxpayers	failed	to	

meet	 their	 burden	 of	 proving	 that	 the	 2012	 partial	 revaluation	 was	 unjustly	

discriminatory.	 	 As	 in	 Petrin,	 however,	 the	 evidence	 here	 “compels	 the	

conclusion	that	the	Town’s	method	of	assessing	separate	but	abutting	parcels	

held	 in	 common	 ownership	 resulted	 in	 unequal	 apportionment	 because	 that	

methodology	 necessarily	 deprives	 the	 Taxpayers	 of	 a	 rough	 equality	 in	 tax	

treatment	 of	 similarly	 situated	 property	 owners.”	 	 2016 ME 136,	

¶	45,	---	A.3d	---	(quotation	marks	omitted).		We	therefore	remand	this	action	

to	 the	 Business	 and	 Consumer	 Docket	 with	 instructions	 to	 remand	 to	 the	

Board	for	a	determination	of	the	appropriate	abatements.	

      The	entry	is:	

                   Judgment	 vacated.	 	 Remanded	 to	 the	 Business	
                   and	 Consumer	 Docket	 with	 instructions	 to	
                   remand	 to	 the	 Scarborough	 Board	 of	
                   Assessment	 Review	 for	 further	 proceedings	
                   consistent	with	this	opinion.		
	
	     	      	     	      	      	
20	

	
On	the	briefs:	
	
      William	 H.	 Dale,	 Esq.,	and	 Tudor	 N.	 Goldsmith,	 Esq.,	 Jensen	
      Baird	 Gardner	 &	 Henry,	 Portland,	 for	 appellants	 Kenyon	 C.	
      Bolton	III	et	al.	
      	
      Jonathan	 A.	 Block,	 Esq.,	 and	 Kris	 Eimicke,	 Esq.,	 Pierce	
      Atwood	 LLP,	 Portland,	 for	 appellants	 Angell	 Family	 2012	
      Prouts	Neck	Trust	et	al.	
      	
      Robert	 J.	 Crawford,	 Esq.,	 and	 N.	 Joel	 Moser,	 Esq.,	 Bernstein	
      Shur,	Portland,	for	appellee	Town	of	Scarborough	et	al.	
	
	
At	oral	argument:	
	
      William	H.	Dale,	Esq.,	for	appellants	Kenyon	C.	Bolton	III	et	
      al.	and	Angell	Family	2012	Prouts	Neck	Trust	et	al.	
      	
      Michael	 A.	 Hodgins,	 Esq.,	 Bernstein	 Shur,	 Portland,	 for	
      appellee	Town	of	Scarborough	et	al.	
	
	
	
Business	and	Consumer	Docket	docket	number	CV-2014-59	
FOR	CLERK	REFERENCE	ONLY